Per Curiam

Section 4903.10, Revised Code, relating to ap*270plication for rehearing before the commission, provides in part:
“Such application shall be in writing and shall set forth specifically the ground or grounds on which the applicant considers said order to be unreasonable or unlawful. No party shall in any court urge or rely on any ground for reversal, vacation, or modification not so set forth in said application.”
In the first three grounds set forth in its application for rehearing, the appellant has not complied with the above-quoted statutory provision. This court cannot consider any matter which was not specifically set forth in an application to the commission for a rehearing as a ground on which the appellant considered the order of the commission to be unreasonable or unlawful. Cincinnati v. Public Utilities Commission, 151 Ohio St. 353.
As to the fourth ground, relative to airline measurement, appellant refers to no evidence to support it.
The order of the Public Utilities Commission is affirmed.

Order affirmed.

Taft, C. J., Straub, Matthias and O’Neill, JJ., concur.
Herbert, Schneider and Brown, JJ., dissent.
Straub, J., of the Sixth Appellate District, sitting for Zimmerman, J.